Order entered May 8, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00518-CV

                            IN RE LIZA WILDMAN, Relator

              Original Proceeding from the 380th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 380-02529-2018

                                      ORDER
                      Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE